       Case 2:20-cr-00626-DWL Document 60 Filed 07/14/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                          No. CR-20-00626-001-PHX-DWL
10                  Plaintiff,                          ORDER
11   v.                                                 (Third Request)
12   Brannen Sage Mehaffey,
13                  Defendant.
14
15
            Upon motion of the defendant, the government not objecting, and good cause
16
17   appearing therefore,
18          IT IS ORDERED granting Defendant’s Motion (Doc. 56).
19
            This Court specifically finds that the ends of justice served by taking this action
20
21   outweigh the best interest of the public and the defendant in a speedy trial. This finding is

22   based on the Court’s conclusion that the failure to grant such a continuance would
23
     unreasonably deny the defendant continuity of counsel and would deny the attorney for the
24
     defendant the reasonable time necessary for effective preparation, taking into account the
25
26   exercise of due diligence. 18 U.S.C. § 3161 (h)(7)(b)(iv).
27
            IT IS FURTHER ORDERED continuing Trial from August 3, 2021, to November
28
     2, 2021, at 9:00 a.m.
      Case 2:20-cr-00626-DWL Document 60 Filed 07/14/21 Page 2 of 2



 1         IT IS FURTHER ORDERED that the time for filing pretrial motions is continued
 2
     to September 20, 2021.
 3
           The Court finds excludable delay under 18 U.S.C. § 3161(h)(7)(B)(iv) from August
 4
 5   4, 2021, to November 2, 2021.
 6
 7               Dated this 14th day of July, 2021.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -2-
